internal_revenue_service number release date index number --------------------------- ------------------------------------- ---------------------------------- -------------- ty --------------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------------ telephone number -------------------- refer reply to cc intl br1 plr-139848-11 date date taxpayer -------------------------------------------------------------- ---------------------------- rrsp ----------------------------------------------------------------- ---------------------------- year year year ------- ------- ------- tax years --------------- dear -------------------- this is in reply to a letter from your representative dated date as supplemented by letters dated date and date requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-139848-11 facts taxpayer was born in the united_states and is a u s citizen he has lived in canada since year and he became a canadian citizen in year taxpayer established rrsp while he was a resident of canada taxpayer has filed u s and canadian income_tax returns for tax years however prior to year taxpayer was unaware of the need to make an election under revrul_2002_23 to defer recognition of undistributed_earnings in rrsp pursuant to article viii of the u s -canada income_tax treaty the treaty after seeking professional advice in year taxpayer learned of the requirement and immediately engaged a tax professional to request an extension of time to file an election under sec_301_9100-3 taxpayer represents that he has not received any distributions from rrsp and that the internal_revenue_service has not communicated with him concerning rrsp ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election for tax years pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in rrsp as provided for in article xviii of the treaty law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-139848-11 in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for each open tax_year taxpayer must file an amended u s income_tax return to which taxpayer attaches forms u s information_return for beneficiaries of certain canadian registered retirement plans for rrsp for each subsequent tax_year through the tax_year in which the final distribution is made from rrsp taxpayer must attach to his u s income_tax return a form_8891 for rrsp a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically my satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely m grace fleeman senior technical reviewer office of the associate chief_counsel international
